DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 18 Feb 2022.

Amendments Received
Amendments to the claims were received and entered on 18 Jul 2022.

Election/Restrictions
Claims 8–11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of polymer characteristics, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 Oct 2019.

Status of the Claims
Withdrawn: 8–11
Canceled: 1, 4–6, 13–29 and 35–41
Examined herein: 2, 3, 7, 30–34 and 42–47

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 7, 30–34, 42 and 44–47 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
The rejection of claims 2, 3, 7, 30–34 and 42 is maintained verbatim from the previous Office action.  Newly-presented claims 44–47 have been added to this ground of rejection.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of designing a composition to change the volume of a biological hydrogel.
Mathematical concepts recited in the claims include "a mathematical expression linking biological hydrogel volume changes with molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining an amount of volume change" and "determining molecular weight and concentration of one or more polymers to be used".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 42 recites additional elements that are not abstract idea: "mixing the one or more polymers …" and "contacting the polymeric composition … with the biological hydrogel".  The only limitations that the claim imposes on the polymeric composition is that the polymer have a molecular weight between 100 Da and 5 MDa, and that the concentration of the composition is between 0.05% and 80% w/v.  In the context of polymeric compositions, these are extremely broad ranges that encompass the vast majority of possible polymeric compositions that could be created.  The claims also impose no limitations on the ingredients that actually compose the composition, how the polymers are mixed, or how the composition is "contacted" with the biological hydrogel.  Because the claim does not impose any meaningful limitations on the polymeric composition, its manner of creation, or the manner it is used for "contacting … with the biological hydrogel", these additional claim elements amount to a mere instruction to apply the abstract idea.  Mere instructions to apply the abstract idea do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea, when considered individually, are insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. creating and using polymeric compositions).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 18 Jul 2022, "Applicant contends that it is the interconnection among the 'providing' the 'mixing' and the 'contacting' with imposes ore [sic] specific limitations to the mathematical modeling, and confines it to the very specific activities of the mixing the one or more polymers and providing a polymeric composition, both taking place in the practical realm" (p. 9).
This argument is based on an unreasonable interpretation of the claimed subject matter.  It conflates the scope of the claim with the practice of the invention.  While a person who performs the invention within the scope of the claim may end up determining a specific composition, the claim is not limited to any specific composition.  The claim encompasses any mixture of any polymers, a large range of molecular weights and concentrations, any method of mixing, and any method of contacting the composition with a hydrogel.  The claim itself is not limited to "very specific activities".  Contrary to Applicant's assertions, it is not the "the 'providing' the 'mixing' and the 'contacting'" that limit the abstract idea. Instead, it is the abstract idea — the use of the mathematical model to determine the composition — that limits the practical steps.  Executing the practical steps do not direct a practitioner how to perform the abstract idea; rather, performing the abstract idea directs the practitioner which practical steps to execute.  Hence, as explained above, the additional steps of mixing a polymer and contacting it with a hydrogel amount to nothing more than a mere instruction to apply the abstract idea; consequently, this mere instruction does not integrate the abstract idea into the practical application.
Applicant further argues that "the 'mixing' and the 'contacting' create a transformation of matter" (p. 9).
While the examiner generally agrees, "the physical object or substance must be particular, meaning it can be specifically identified" (MPEP 2106.05(c)).  As explained above, the highly generic "polymeric composition" recited in the claims does not qualify as "a particular article".  The claim does not allow the "polymeric composition" to "be specifically identified", so it does not satisfy this condition for integrating the abstract idea into a practical application.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, 30, 31, 33, 34, 42-–44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, et al. (US 2006/0269485; previously cited); Li (Smart Hydrogel Modeling 2009); and Willits, et al. (Biomaterials 2001; previously cited).
The rejection of claims 7, 12, 30, 31, 33, 34, 42 and 43 is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented limitations and newly-presented claims 44 and 47.
With respect to claims 42 and 43, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200 kDa, 400 kDa, or 600 kDa (0117).  Friedman teaches mixing the composition (e.g. 0192) and contacting this composition with a mucosal surface (0037, 0167).
Friedman does not teach that that composition was created by "determining molecular weight and concentration of one or more polymers to be used through a mathematical expression linking biological hydrogel volume changes between the overall volume of the biological hydrogel before exposure to the polymeric composition and the overall volume of the biological hydrogel after exposure to the polymeric composition with polymer molecular weight and concentration … [that] includes an entropy of mixing contribution … and an enthalpy of mixing contribution".
Li teaches a thermodynamic model of hydrogels (p. 5 § 1.2.1.1).  The model includes an equation of osmotic pressure as a function of solvent and polymer volumes (i.e. "an entropy of mixing contribution"), and of a polymer-solvent interaction parameter (i.e. "an enthalpy of mixing contribution").  "According to the equations, the polymer volume fraction at equilibrium state                         
                            
                                
                                    ϕ
                                
                                
                                    e
                                
                            
                        
                     can be calculated" (top of p. 7).  Li teaches that this model can be used to predict the characteristics and behavior of hydrogel compositions with different ingredients, and specifically "incorporating more hydrophilic or hydrophobic monomers in hydrogel composition is a useful approach to regulate the volume transition behaviour of the hydrogel" (p. 20 § 1.2.1.2).
Friedman also does not teach contacting the composition with the mucosal surface "to obtain the determined amount of change in the biological hydrogel".
Willits teaches that synthetic polymers can alter the structure of biological mucus; specifically, "the addition of any amount of PEG-33 caused a noticeable change in the fiber network" (p. 448 § 3.2).  Willits teaches that "the ability to modify the structure of mucus gels by addition of biocompatible synthetic polymers may provide new prevention measures for pathogens that infect via the mucosa, and also new treatment options for diseases that affect the mucus layer itself" (p. 451, bot. of col. 2).
With respect to claims 7 and 12, Friedman teaches a composition that comprises a polar solvent "at a concentration of about 2% to about 50% by weight" (0024), and that that polar solvent may be PEG having a molecular weight of 200–10000 Da (0117).  "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (MPEP 2144.05 § I).
With respect to claims 30 and 31, Friedman teaches that the composition can be used to treat "polyps of the colon and rectum" (0188), in which case the biological mucosal layer would be colonic mucus.
With respect to claims 33 and 34, Friedman teaches topical application of the composition (0188).
With respect to claims 44 and 47, Li teaches that the mathematical model includes the term "                        
                            
                                
                                    N
                                
                                
                                    c
                                
                            
                        
                     [which] is [the] average number of segments in the network chain" (bot. of p. 6); i.e., the number of Kuhn segments.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use mathematical modeling of hydrogels, as taught by Li, to design a hydrogel composition, as taught by Friedman, because Willits teaches that altering the structure of a biological mucus layer with an artificial hydrogel has therapeutic benefits.  Given that all these references are directed to hydrogels, that the composition of Friedman can have a wide range of ingredients, and that the modeling method of Li can be used for any kind of hydrogel, said practitioner would have readily predicted that the combination would successfully result in a method of designing a hydrogel that specifically alters the volume of a biological mucus layer when applied.  The invention is therefore prima facie obvious.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claim 42 above, and further in view of Doganaksoy, et al. (US 2004/0083083).
This rejection is maintained verbatim from the previous Office action.
With respect to claims 2 and 3, Li teaches that "the swelling/deswelling behaviour of the smart hydrogel is distinctly influenced by the monomer composition" (p. 20 § 1.2.1.2); because the model calculates volume numerically, "swelling/deswelling behaviour" constitutes "identifying a percentage compression or decompression based on the numeric solution of the mathematical expression".
None of Friedman, Li or Willits teaches "providing a look-up table connecting the one or more overall volumes of the biological hydrogels, with molecular weights and concentrations of the one or more polymers based on the interaction parameter".
Doganaksoy teaches "methods for quickly identifying which existing experimental run, or newly-created material, best matches a desired set of properties" (Abstract).  In this method, "users may be able to select the properties they desire in a material" (0007) then "[a] database of experimental runs (i.e., the design spaces) may be searched to find out which design spaces contain experimental runs that possess the desired properties" (0009).  Doganaksoy teaches that such a searchable database is advantageous for helping a practitioner design new chemical compositions (0005).
A searchable database constitutes "a look-up table".  In the combination of Friedman, Li and Willits, the polymeric composition comprises various polymers of different molecular weights and concentrations, and the relevant property of the composition is the volume (or percent volume change) of the biological hydrogel when contacted with the polymeric composition.  So when the teachings of Doganaksoy are combined with those of Friedman, Li and Willits, the look-up table of Doganaksoy will comprise information about molecular weights and concentrations of polymeric compositions, as well as the corresponding volume (or percent volume change) induced by that composition.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a system as taught by Doganaksoy, to design a polymeric compositions, as taught by Friedman, Li and Willits, because Doganaksoy teaches that the system is advantageous for designing new chemical compositions having desired properties.  Given that the system of Doganaksoy can be used for designing any kind of chemical compositions, said practitioner would have readily predicted that the combination would successfully result in a computer system, including a look-up table, that can be used for designing polymeric compositions that have properties of causing (de)swelling of specific volumes — or volume percentages — in biological hydrogels.  The invention is therefore prima facie obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claims 42 and 30 above, as evidenced by Cone (Advanced Drug Delivery Reviews 2009; previously cited).
This rejection is maintained verbatim from the previous Office action.
The combination of Friedman, Li and Willits teaches a variety of mucosa (i.e. "biological hydrogel"), but does not teach that the mucosa have "a mesh size from 100 to 250 nm".
Cone teaches that mesh spacings for mucosa range from 100 to 1000 nm (p. 82, top of col. 2).  Hence, the mucosa taught by the combination of Friedman, Li and Willits inherently have a mesh size that covers the claimed range of 100 to 250 nm.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, Li and Willits as applied to claims 42 and 44 above, as evidenced by Rubinstein, et al. (Polymer Physics 2003).
The combination of Friedman, Li and Willits teaches creation of a polymeric composition with advantageous foaming and medicine delivery properties.  Friedman teaches that this composition can include PEGs of molecular weight 200–10000 (0117), but does not teach that these have a number of Kuhn segments as recited in claim 46.
Rubinstein teaches an exact correlation between the molecular weight of a PEG polymer and the number of Kuhn segments it comprises (p. 53, Table 2.1).  PEG200 comprises 1 Kuhn segment.  PEG300 comprises 2 Kuhn segments.  PEG600 comprises 4 Kuhn segments.  PEG8000 comprises 61 segments.  PEG10000 comprises 76 segments.  Hence, the PEGs taught by Friedman inherently include polymers having 1, 2, 4, 61 or 76 Kuhn segments, as recited in claim 46.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 18 Jul 2022, Applicant argues that "one would still conclude that the combination of Friedman, Willits and Li would not disclose, teach or suggest 'volume changes between the overall volume of the biological hydrogel before exposure to the polymeric composition and the overall volume of the biological hydrogel after exposure to the polymeric composition'" (p. 14).
This argument is predicated on an unreasonably low assessment of the ordinary skill in the art.  While the examiner generally agrees that "the equations shown in the section of Li … rely on a model where the presence of a polymer … is only statically present with respect to the volume of the hydrogel" (Reply, p. 14), Applicant concludes that a person of ordinary skill in the art cannot — and in fact, would not, under any circumstances — compare two different volume calculations from two different compositions.  This conclusion is entirely unreasonable.
Li provides extensive explicit teachings regarding comparative modeling of different hydrogel compositions, and their effects on swelling/deswelling (i.e., volume changes) (p. 20 § 1.2.1.2).  Willits compares mucus volume before and after contact with a polymer (pp. 448 §§ 3.2 and 3.3).  Hence, one of ordinary skill in the art would predict the effect of a polymeric composition by modeling the mucus membrane before contact with the polymer, and after contact with the polymer.  In both cases, the mathematical model "rel[ies] on a model where the presence of a polymer … is only statically present [or absent] with respect to the volume of the hydrogel".  But by comparing the calculation of the mucus hydrogel without the polymer statically present, and the calculation of the mucus hydrogel with the polymer statically present, the necessary volumetric change can be determined.
The arguments are therefore unpersuasive, so the rejections are maintained.


Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tamarkin, et al. (US 2010/0266510) teaches a polymeric composition with advantageous foaming properties, and that contains PEGs.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631